Citation Nr: 0716156	
Decision Date: 05/31/07    Archive Date: 06/11/07

DOCKET NO.  03-00 167A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a seizure disorder.

2.  Entitlement to service connection for migraine headaches.

3.  Entitlement to service connection for Meniere's disease.

4. Entitlement to service connection for hearing loss.

5.  Entitlement to service connection for lymphedema.

6.  Entitlement to service connection for a right wrist 
disability.

7.  Entitlement to service connection for depression.

8.  Entitlement to a rating of total disability based on 
individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from July 1953 to April 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision of a 
Regional Office of the Department of Veterans Affairs, which 
denied the veteran service connection for migraine headaches, 
Meniere's disease, hearing loss, lymphedema, a right wrist 
disability, and depression.  The RO also denied entitlement 
to a total disability rating based on individual 
unemployability, and found no new and material evidence had 
been presented to reopen the veteran's claim for service 
connection for a seizure disorder.  

The Board remanded the claim to the RO in May 2003 and August 
2004 for further development.  A hearing at the RO before the 
undersigned was conducted in September 2006.

The issues of entitlement to service connection for migraine 
headaches, Meniere's disease, hearing loss, lymphedema, a 
right wrist disability, and depression; and entitlement to 
TDIU, are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The veteran's original claim of service connection for 
epilepsy was denied in October 1956, by the St. Petersburg, 
Florida, RO on the basis that the veteran's epilepsy existed 
prior to service and was not aggravated by service.  The 
veteran, in an October 1956 letter, was apprised of her 
procedural and appellate rights.  Although a notice of 
disagreement was received, no substantive appeal was received 
within the subsequent one-year period.

2.  In September 1998, the Board found that new and material 
evidence was not submitted to reopen the epilepsy claim.

3.  The additional evidence associated with the claims folder 
since the September 1998 Board decision is new and material 
as it includes a previously unconsidered opinion that the 
veteran's seizure disorder did not preexist service.

4.  The veteran's seizure disorder began in service.  


CONCLUSIONS OF LAW

1.  The Board's September 1998 decision is final and binding 
on the veteran based on the evidence then of record.  38 
U.S.C.A. § 7104 (West & Supp. 2005); 38 C.F.R. §§ 3.104, 
20.1100, 20.1103, 20.1105 (2006).

2.  New and material evidence has been submitted since the 
Board's September 1998 decision and reopening the claim for 
service connection for a seizure disorder is warranted.  38 
U.S.C.A. § 5108 (West & Supp. 2005); 38 C.F.R. § 3.156 
(2006).

3.  The criteria for service connection for a seizure 
disorder have been met.  38 U.S.C.A. §§ 1110, 1111 (West & 
Supp. 2005); 38 C.F.R. § 3.303 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Duties to Notify and Assist 

Given the favorable nature of the Board's decision regarding 
the epilepsy claim, there is no prejudice to the veteran, 
regardless of whether VA has satisfied its duties of 
notification and assistance as to this issue.

B.  Analysis

Service connection is appropriate for disabilities resulting 
from personal injury suffered or disease contracted on active 
duty, or from aggravating a pre-existing injury or disease, 
not the result of the veteran's own willful misconduct.  38 
U.S.C.A. §§ 1110, 1112.  If an organic disease of the central 
nervous system, such as epilepsy is not diagnosed during 
service, but is present to a compensable degree within one 
year following separation from service, service connection is 
warranted.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  

To establish service connection for a disability, a claimant 
must submit: (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111.

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153.  It is the 
Secretary's burden to rebut the presumption of aggravation in 
service.  See Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

Service medical records indicate that the veteran had no 
physical disorders upon her entrance into active duty, 
according to a June 1953 entrance report of medical 
examination; her neurologic status was "normal."  However, 
in February 1954, the veteran was treated for a neurological 
convulsion.  A February 1954 clinical record cover sheet 
states that she was under observation for epilepsy, and it 
also indicates "yes" to the issue of whether the condition 
was a "line of duty" disorder.  Subsequent outpatient 
records show that the veteran had an episode of syncope, 
dizziness, headaches, and unconsciousness.  The veteran only 
remembered waking up in the hospital.  A witness to the 
incident indicated that the veteran screamed, fell to the 
floor, appeared stiff all over, had her eyeballs rolled back, 
had tonic and clonic convulsions of both arms and legs, and 
had a chewing movement of the jaw; there was blood and some 
frothing of the mouth.  Service hospitalization records noted 
no family history of epilepsy, but indicate that, according 
to a letter received from the veteran's mother, the veteran 
was diagnosed with "petit mal" attacks in the 3rd grade, 
although an electroencephalogram (EEG) was negative at that 
time.  Patient also gave history of petit mal epilepsy at age 
10, according to the hospital records, but had had none since 
that time.  A February 1954 EEG report indicates that there 
was evidence of epilepsy.  It was noted that the veteran had 
3 other seizures during her 6 1/2-week hospitalization in 
service.  It was also noted that she felt unwanted as a 
child, was very immature and emotionally unstable, and that, 
during hospitalization, she threatened to have seizures in 
order to try to get what she wanted.  A March 1954 EEG again 
indicated evidence of epilepsy.  

She subsequently underwent Medical Board examination.  The 
report of that examination, dated April 1954, reflects that 
the veteran had a two-hour period of unconsciousness in 
February 1954, followed three days later by a witnessed grand 
mal seizure after being hospitalized.  The report also 
indicates that the veteran gave a history of petit mal 
epilepsy at around age 10, but with none since that time.  
The veteran indicated that her seizures were psychogenic, 
caused by her separation from her spouse, also indicating 
that the seizures would resume if she was sent back to active 
duty.  The diagnosis was "epilepsy, [not elsewhere 
classified], mixed type, petit mal, grand mal, and 
psychomotor seizures."  It was reported that her disability 
existed prior to service and was not aggravated by service; 
the veteran was discharged from service in April 1954.

The VA social service report is dated May 1956.  It reflects 
that, according to the veteran's mother, the veteran began 
having petit mal attacks, or "the stares," around the 2nd 
grade due to a "family crisis," which the mother preferred 
not to discuss.  The mother worked as a registered nurse.  
The attacks consisted of the veteran being motionless, 
silent, and staring into space for 1 to 2 minutes.  The 
attacks were daily or even several times per day.  Although 
an EEG taken at that time was negative, the mother's own 
diagnosis was petit mal epilepsy.  The attacks worsened in 
3rd and 4th grade, during which time the mother discovered 
that the veteran's teacher had isolated the veteran for 
alleged misbehavior.  The mother removed the veteran from 
that school and placed her in a private school; within 6 
weeks, the spells had disappeared and never recurred.  As to 
the veteran's current seizures, she had them in May through 
August 1954, December 1954, January 1955, and November 1955.  
The seizures were described as the veteran screaming and then 
falling down, followed by a period of convulsive state with 
teeth clenched and thrashing on the floor.  Upon regaining 
consciousness, the veteran was confused and drowsy, with a 
loss of memory.  The assessment was, among other things, that 
the veteran was intelligent, but emotionally immature and 
that she had been raised by dominating, egotistical, and 
unloving parents.

The VA examination report is dated September 1956.  It 
indicates that the veteran had not had a seizure for a year, 
and that she was still on medicine for her seizures and that 
she still had headaches, fainting spells, and "trouble with 
[her] nerves."  Medical history provided in the report is 
essentially a summary of the findings included in the service 
medical records, discussed above.  Mental status examination 
revealed no evidence of psychosis.  Diagnosis was convulsive 
state, grand mal and petit mal.

The St. Petersburg RO denied the claim for service connection 
for epilepsy in October 1956 on the basis that the veteran's 
epilepsy existed prior to service and was not aggravated by 
service.  Although a notice of disagreement was received, no 
substantive appeal was received within the subsequent one-
year period.  The unappealed determination by the RO is 
final.  Veterans Regulation No. 2(a), pt. II, par. III; 
Veterans Administration Regulations 1008 and 1009; (effective 
January 25, 1936, to December 31, 1957).

VA medical records from September to December 1968 indicate 
that the veteran was admitted for an emotionally unstable 
personality and an alleged back problem.  Medical history 
included a notation that she had had "epileptic spells" 
since 1953 or 1954 and had been taking medication for 
epilepsy since that time.  Diagnosis was "emotionally 
unstable personality."  A November 1968 record reflects that 
the neurologist did not think her EEG's substantiated a 
diagnosis of epilepsy and that said diagnosis should not be 
continued because such a diagnosis might be an employment 
liability.  It stated that therapy should focus on 
psychotherapy, rather than drugs for epilepsy.

A February 1997 private physician's letter indicates that the 
veteran was diagnosed with a generalized seizure disorder and 
was on several medications for its control.

In April 1997, the veteran petitioned to reopen her claim for 
service connection for epilepsy.

At the veteran's October 1997 personal hearing, she testified 
that she mainly had petit mal seizures, because she is on 
medication for grand mal seizures.  She indicated that she 
recently had a grand mal seizure during which she broke her 
arm.  She indicated that her first convulsive seizure 
occurred during active duty in February 1954 and that she was 
hospitalized in service from February 1954 to April 1954.  
The veteran admitted to some sort of nervous problem when she 
was a young child, but she denied ever having any convulsive 
seizures.  She stated that she was never diagnosed with any 
type of seizure disorder prior to service.

A September 1998 Board decision found that new and material 
evidence was not submitted to reopen the epilepsy claim.  

In a September 1998 decision, the Board found that new and 
material evidence had not been received to reopen the 
previously denied claim. 

The September 1998 decision of the Board represents the last 
prior final denial of the claim.  Generally, once a claim has 
been disallowed, that claim shall not thereafter be reopened 
and allowed based solely upon the same factual basis.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  However, if the 
claimant can thereafter present new and material evidence of 
the previously disallowed claim, then the claim shall be 
reopened and the former disposition of the claim shall be 
reviewed.  38 U.S.C.A. § 5108).  The Board has an obligation 
to make an independent determination of its jurisdiction 
regardless of findings or actions by the RO.  Barnett v. 
Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 
1996). 

In March 1999, the veteran again requested VA compensation 
benefits.  She contends that she did not have epilepsy prior 
to entrance into service, and noted that her entrance 
examination was normal.  She noted that when she had an in-
service epileptic seizure she fell, sustaining a blow to her 
head, resulting in paralysis of the left arm and leg and that 
military physicians were unable to determine the etiology of 
the paralysis.  She noted that her seizures were contained 
until 1994.  However, she maintains that the in-service blow 
to the head caused her hearing loss, which was diagnosed as 
Meniere's disease, and migraine headaches.  The veteran also 
stated that the in-service fall caused her to become morbidly 
obese which caused clinical depression, osteoporosis, and 
lymphedema.  She states that the osteoporosis resulted in her 
fracturing her right wrist in a fall during a seizure.  

Regarding applications to reopen claims that are filed before 
August 29, 2001, such as in this case, "new" evidence means 
evidence not previously submitted to VA decision makers that 
is neither cumulative nor redundant and "material" evidence 
means evidence that bears directly and substantially upon the 
specific matter under consideration and, by itself or in 
connection with the evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

Evidence is presumed credible for the purposes of reopening 
unless it is inherently false or untrue.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

To reopen the claim, the veteran must cure the previous 
evidentiary defect by presenting new and material evidence 
indicating that a seizure disorder first became manifest in 
service or within one year of service, or that a preexisting 
seizure disorder was aggravated in service.

The veteran submitted a letter from Boyd Bailey, M.D., dated 
in September 2006, which stated that the veteran "sustained 
a fall in service . . . causing head injury with loss of 
consciousness and immediate sequelae of seizures which have 
persisted life long."  This evidence is both new and 
material as it includes a competent previously unconsidered 
medical opinion that the veteran's seizure disorder first 
became manifest in service.  In consideration of all of the 
foregoing, and having found that new and material evidence 
has been presented since the Board's decision was issued in 
September 1998, the previously denied claim of entitlement to 
service connection for a seizure disorder is reopened.  

Despite references in the service medical records to a pre-
existing seizure disorder, since the condition was not noted 
on the induction examination in June 1953, the presumption of 
soundness applies.  Clear and unmistakable evidence of a pre-
existing disability is required to rebut the presumption.  
Here, there is no contemporaneous medical evidence of record 
to support the conclusion that the veteran had a seizure 
disorder which pre-existed her entry into active duty, other 
than the statements of the veteran and her mother; neither of 
whom are qualified to provide a diagnosis.  See Miller v. 
West, 11 Vet. App. 345, 348 (1998) (a veteran's self-report 
that he had previously suffered from depression or excessive 
worry was insufficient to rebut the presumption of soundness 
because these records were not supported by any 
contemporaneous clinical evidence or recorded history in the 
record).  The April 1954 Medical Board conclusion that the 
veteran's epilepsy existed prior to service is also 
insufficient to rebut the presumption of soundness as a 
"bare conclusion, even one written by a medical 
professional, without a factual predicate in the record does 
not constitute clear and unmistakable evidence sufficient to 
rebut the statutory presumption of soundness."  Id.  

As the veteran was presumed to be in sound condition upon 
entry into service except for any medical condition noted on 
the entrance examination; a seizure disorder was not noted on 
the entrance examination; the veteran had a seizure disorder 
in service; the veteran has been currently diagnosed with 
petit mal seizures; and there is a medical opinion that the 
veteran's current seizure disorder is related to service; 
service connection for a seizure disorder is warranted.  See 
Pond, supra.


ORDER

The veteran has submitted new and material evidence to reopen 
a claim of entitlement to a seizure disorder.

Service connection for a seizure disorder is granted.


REMAND

"In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim."  38 C.F.R. § 3.159(c)(4)(i).  
An opinion regarding whether the veteran's migraine 
headaches, Meniere's disease, hearing loss, lymphedema, right 
wrist disability, and depression were caused or aggravated by 
her service-connected seizure disorder is required to decide 
the claims.

The appeals for service connection for migraine headaches, 
Meniere's disease, hearing loss, lymphedema, a right wrist 
disability, and depression are inextricably intertwined with 
the TDIU claim, inasmuch a grant of service connection for 
any disability could affect the outcome of the TDIU claim.  
Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  Therefore, 
further consideration of this claim must be deferred to avoid 
piecemeal adjudication.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996).

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure that 
all notice and assistance requirements 
pursuant to 38 U.S.C.A. §§ 5102-5103A, and 
5107 (West 2002 & Supp. 2005) have been 
met.

2.  Obtain an opinion report by a properly 
qualified medical professional as to 
whether it is at least as likely as not 
that any current migraine headaches, 
Meniere's disease, hearing loss, 
lymphedema, a right wrist disability, and 
depression are either directly related to 
service or are due to the service-
connected seizure disorder.  The claim 
file must be made available to the medical 
professional and the opinion report must 
reflect that fact and thoroughly discuss 
the evidence in the file.   

For the purposes of this remand, the 
physician is not required to examine the 
veteran.  However, if, after a thorough 
review of the medical records, the 
physician determines and reports that an 
examination would aid him/her in reaching 
a determination, such examination should 
be arranged.

3.  Then, readjudicate the veteran's claim 
for entitlement to service connection for 
migraine headaches, Meniere's disease, 
hearing loss, lymphedema, a right wrist 
disability, and depression.  When the 
above action is completed, readjudicate 
the TDIU claim.  If any action taken is 
adverse to the veteran, she and her 
representative should be furnished a 
supplemental statement of the case, and 
afforded the opportunity to respond to 
that supplemental statement of the case 
before the claim is returned to the Board, 
if appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).





______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


